DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responsive to the Amendment filed September 7, 2022. The following rejections are overcome:
Claims 10-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim(s) 1-7 & 10-12 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zhamu et al. U.S. Pub. 2020/0052350.
Claim(s) 1-12 under 35 U.S.C. 103 as being unpatentable over Tokuda et al. U.S. Pub. 2010/0119956.
Claims 1-4 and 9 are pending, and claims 5-8 & 10-12 are cancelled. Claim 3 is allowed. Claims 1-2, 4 & 9 are newly rejected as necessitated by amendment as follows:

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The instant claim is allowable over the prior art of record, because the prior art is silent to: an electrode matrix material inert to oxidation by alkali persulfate, thereby stabilizing the resulting persulfate in the electrode matrix-wherein the lithium- salt comprises lithium- sulfate.
The prior art, such as MATSURA JP 2020145188A, teaches an alkali-ion battery (lithium ion battery; Technical-Field, paragraph 1), comprising a solid-state an active cathode material (positive electrode is solid as it has pores; Description of Embodiments, paragraph 4) comprising an  ionic alkali sulfate (active material of the positive electrode is sodium sulfate, Na2SO4; Description of Embodiments, paragraph 24).  However, the reference does not teach or suggest an electrode matrix material inert to oxidation by alkali persulfate, thereby stabilizing the resulting persulfate in the electrode matrix-wherein the lithium- salt comprises lithium- sulfate.  Therefore, the instant claims are patentably distinct from the prior art of record. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “further comprising matrix material” is of uncertain meaning, rendering the claim vague and indefinite. It is unclear as to what material the matrix is composed of and whether the matrix is added to the electrode or formed in situ.
It is noted in the specification at paragraph [0028] that:
Lithium sulfate and lithium persulfate have a sphenoidal monoclinic crystal structure. Lithium sulfate crystals have edge lengths of a = 8.23A b = 4.95A c = 8.47A P =107.980 
    PNG
    media_image1.png
    17
    11
    media_image1.png
    Greyscale
a coordination geometry of tetrahedral at the sulfur atoms, and with lithium atoms at the corners, enabling easy extraction of lithium ions when electrochemically converted from the sulfate structure to the persulfate structure during charging operations.
Similarly, lithium ion insertion is also easily facilitated to the sulfate structure during discharging operations, converting the persulfate structure to the sulfate structure. 
The strong bonds between the sulfur and oxygen atoms enable the lithium ions to be loosely bonded within the crystalline matrix.

Thus, it appears that the crystalline matrix is part of the cathode crystalline ionic alkali sulfate compound and is formed and modified upon charging and discharging of the cell. However, the Applicant is advised to define the material, such as matrix of the alkali sulfate compound materials, which in this case would be lithium sodium and potassium sulfate matrix materials.
 Lastly, for patentable weight of the “inert to oxidation by alkali persulfate, thereby stabilizing the resulting persulfate in the electrode matrix”, Applicant is strongly encouraged to incorporate “configured to be inert to…” in the claim. 
For clarity, the following suggestion is provided: matrix of the alkali sulfate compound materials configured to be inert to oxidation by alkali persulfate, thereby stabilizing the resulting persulfate in the electrode matrix.
An appropriate correction is required. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by MATSURA JP 2020145188A.
With respect to claim 1, MATSURA teaches an alkali-ion battery (lithium ion battery; Technical-Field, paragraph 1), comprising a solid-state an active cathode material (positive electrode is solid as it has pores; Description of Embodiments, paragraph 4) comprising an  ionic alkali sulfate (active material of the positive electrode is sodium sulfate, Na2SO4; Description of Embodiments, paragraph 24). With respect to the Na2SO4 being crystalline, it would be reasonable to expect a salt to be crystalline as “[p]roducts of identical chemical composition can not have mutually exclusive properties.”A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the taught sodium sulfate is the same as the instant claims, and thus the crystalline feature is present. See MPEP 2112.01.
With respect to claim 2, it would be reasonable to expect that when the alkali-alkaline-salt of MATSURA is inserted into an anode during charging of the battery, it results in conversion of alkali sulfate to alkali persulfate at the cathode, as “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the taught sodium sulfate is the same as the instant claims, and thus the conversion of alkali sulfate to alkali persulfate at the cathode is present. See MPEP 2112.01.  Furthermore, the during charging necessitation to covert the sodium sulfate is an intended use, in a product claim. The limitations are considered, but do not impart patentability to the device.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987). Therefore, although the limitations have been considered they are not given patentable weight, as they do not differentiate the claimed apparatus from MATSURA.  
While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 4, the alkali ion comprises lithium, sodium or potassium (active material of the positive electrode is sodium sulfate, Na2SO4; Description of Embodiments, paragraph 24).
With respect to claim 9, it would be reasonable to expect that when the inter-conversion of sulfate to persulfate is accompanied by the immobilization of both sulfate and persulfate anions in the solid-state electrode, as “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the taught sodium sulfate is the same as the instant claims, and thus the conversion of alkali sulfate to alkali persulfate at the cathode is present. See MPEP 2112.01.  Furthermore, the during charging necessitation to covert the sodium sulfate is an intended use, in a product claim. The limitations are considered, but do not impart patentability to the device.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987). Therefore, although the limitations have been considered they are not given patentable weight, as they do not differentiate the claimed apparatus from MATSURA.  While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Response to Arguments
The Applicant asserts that while Zhamu discloses a fluid containing lithium salts, it does not teach a solid-state active cathode material comprising crystalline ionic alkali sulfate compounds. This assertion is correct and all previously pending rejections are overcome. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722